                                                                                               May 13, 2021
Hon. Victor Marrero, U.S.D.J.
United States District Court
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

By Electronic Filing.

       Re:     Jones et al. v. United States Postal Service, 20-cv-6516-VM

Dear Judge Marrero:

        I write regarding the case named above, which has now been dismissed pursuant to settlement,
but will still have fee litigation if the parties cannot settle the issue. See ECF No. 124.

        Under Fed. R. Civ. P. 25(d), current President Joe Biden was “automatically substituted” as a
defendant for former President Donald J. Trump on January 20, 2021. But since the caption and
docket does not yet reflect that substitution, under Rule 25 the Court “may order substitution at any
time (though “the absence of such an order does not affect the substitution”). Fed. R. Civ. P. 25(d).

        Thus, Plaintiffs ask the Court — as a matter of housekeeping — to enter an order making that
substitution, and directing the Clerk to update the Caption. Now-Defendant President Biden’s name
should appear in the caption as follows:

       Joseph R. Biden, as President of the United States.

Defendants do not object to this request.

                                                             Respectfully submitted,
                                                                  /s/
                                                             _________________
                                                             J. Remy Green
                                                                 Honorific/Pronouns: Mx., they/their/them
                                                             COHEN&GREEN P.L.L.C.
                                                             1639 Centre St., Suite 216
                                                             Ridgewood, New York 11385
                                                             remy@femmelaw.com
                                                             Attorneys for Plaintiffs
cc:
All relevant parties by ECF and email.
